Citation Nr: 0829999	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  07-27 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1967.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The veteran has been diagnosed with PTSD.

3.  The evidence of record does not corroborate the veteran's 
claimed in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

As set forth under DSM-IV, a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present: 
(1) the person experienced, witnessed, or was confronted with 
an event or events that involved actual or threatened death 
or serious injury, or a threat to the physical integrity of 
himself or others, and (2) the person's response involved 
intense fear, helplessness, or horror.

The law provides that "[i]f the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 C.F.R. 
§ 3.304(f)(1)(2007).  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy or that the veteran did engage in 
combat with the enemy but the claimed stressor is unrelated 
to such combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
the veteran's testimony as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 (1994).

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

In conjunction with his claim, the veteran stated that he was 
stationed at Cam Ranh Bay Air Base, Republic of Vietnam, 
where he was generally traumatized by the death of his friend 
Ernest President, who was killed in action in October 1965, 
three months prior to his arrival in Vietnam.  He also stated 
that he participated in supply convoys where, on one 
occasion, one of the trucks "ran over a mine and was blown 
up," and that he "saw some of the airmen get hurt pretty 
bad."  He also stated that, while passing a Vietnamese 
village, he witnessed "some Vietnamese hurt and some lying 
dead."  

The veteran states that he was a "happily married man" 
prior to his service and, after returning home, "nothing was 
the same."  Since then, he describes "having mood swings, 
loud noises frightening [him], sleepless nights, and waking 
up drenched down in night sweat." He also attributed his 
experiences in Vietnam to the failure of his first marriage.  

The veteran presented a statement from his first wife, who 
described him as "gentle," "quiet" and "easy going" 
before serving in Vietnam, but that he "seemed to have 
changed" while in Vietnam, and now would talk, kick and 
scream in his sleep, and displayed violent tendencies.  His 
current spouse also described him as "easy going" when she 
initially met him, although this was years after he left 
active duty service.  She asserted that he had changed, 
talked in his sleep, and ground his teeth.

The veteran's DD-214, service records and service treatment 
records indicate that he served as an Air Force procurement 
administrative clerk, and was stationed at Cam Ranh Bay Air 
Base from January 1966 to January 1967.  Although he was 
awarded the Vietnam Service Medal and the National Defense 
Medal, he received no other decorations for his service in 
Vietnam.  His records do not note any participation in 
combat.  Additionally, there was no mention of any mental 
disorders at the time of his separation physical in November 
1966.

Having considered the veteran's statements and service 
record, the Board concludes that he did not participate in 
combat operations in Vietnam.  Consequently, the Board finds 
that he did not engage in combat with the enemy within the 
meaning of 38 U.S.C.A. § 1154(b).  See Gaines v. West, 11 
Vet. App. 353, 359 (1998).  As such, his statements and 
testimony concerning the alleged stressors may not be 
accepted, standing alone, as sufficient proof of their 
occurrence.  Therefore, independent evidence is necessary to 
corroborate his statement as to the occurrence of the claimed 
stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  

After a review of the claims file, the Board finds that the 
evidence of record does not corroborate the veteran's claimed 
in-service stressors.   Specifically, although the Board 
recognizes that SP4 Ernest President was killed in action in 
South Vietnam in October 1965, this event was three months 
prior to the veteran's arrival in Vietnam.  Furthermore, his 
experiences while part of procurement convoys, as described 
in his statements, lack sufficient specificity in order to be 
verifiable.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) pointed 
out that corroboration of every detail of a stressor under 
such circumstances, such as the claimant's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  However, given the lack of specificity 
regarding the asserted stressor events, the weight of the 
evidence is against a finding that the stressor events are 
adequately verified.  

The Board acknowledges that the veteran was diagnosed with 
PTSD in June 2006, and that one physician opined in January 
2006 that his PTSD was as likely as not related to his in-
service combat experiences.  However, this diagnosis was not 
associated with any specific in-service stressor and, as 
noted above, the Board finds that he did not, in fact, engage 
in combat with the enemy.  Further, "[a]n opinion by a 
mental heath provisional based on a post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor."  Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  

In consideration of the above, the Board finds that the in-
service stressors identified by the veteran have not been 
verified as is necessary to establish a claim for PTSD 
pursuant to 38 C.F.R. § 3.304(f).  For these reasons, the 
Board finds that equipoise is not shown, and the benefit of 
the doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  As the weight of the evidence is against 
the claim for service connection for PTSD, the Board is 
unable to grant the benefits sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in April 2006 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in April 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Here, the RO obtained the veteran's VA 
outpatient treatment records, as well as his in-service 
treatment records.  Furthermore, he submitted statements, as 
well as statements from his current and previous spouses, 
detailing the symptoms and origins of his PTSD.  

Moreover, given the absence any verification of the asserted 
in-service stressors, a remand for a VA examination would 
only unduly delay resolution.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for PTSD is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


